NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JAN VAN DUSEN,                                   No.    15-15828

                   Plaintiff-Appellant,           D.C. No. 3:13-cv-05023-HSG

   v.
                                                  MEMORANDUM*
 CITY OF OAKLAND; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                  Haywood S. Gilliam, Jr., District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Jan Van Dusen, an attorney, appeals pro se from the district court’s

judgment dismissing her 42 U.S.C. § 1983 action alleging federal and state law

claims related to an investigation, prosecution, and state court conviction for

animal cruelty. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under Fed. R. Civ. P. 12(b)(6) and on the basis of Heck v. Humphrey,

512 U.S. 477 (1994). Beets v. County of Los Angeles, 669 F.3d 1038, 1041 (9th

Cir. 2012). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Van Dusen’s § 1983 claims for

conspiracy, unreasonable seizure, and illegal seizure relating to the seizure of cats

from her home as Heck-barred because success on these claims would necessarily

imply the invalidity of her conviction, and Van Dusen failed to allege that her

conviction has been invalidated. See Heck, 512 U.S. at 487 (§ 1983 action that

necessarily implies the invalidity of a plaintiff’s conviction must be dismissed

unless the conviction has been invalidated).

      Dismissal of Van Dusen’s unreasonable seizure of medication claim was

proper because it is barred by the doctrine of issue preclusion. See Ayers v. City of

Richmond, 895 F.2d 1267, 1270-72 (9th Cir. 1990) (applying California law to

give preclusive effect to Fourth Amendment determinations made during a

suppression hearing in an underlying criminal action).

      The district court properly dismissed Van Dusen’s § 1983 claims against

defendants who worked in non-profit organizations because Van Dusen failed to

allege facts sufficient to show that they acted under color of state law. See Price v.




                                          2                                    15-15828
State of Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991) (private parties do not

generally act under color of state law for § 1983 purposes).

      The district court did not abuse its discretion by denying Van Dusen leave to

amend her complaint because any further amendment would have been futile.

See Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989)

(setting forth standard of review; “[t]he district court’s discretion to deny leave to

amend is particularly broad where plaintiff has previously amended the

complaint”); see also Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir.

2000) (a district court acts within its discretion to deny leave to amend when

amendment would be futile).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over the Van Dusen’s state law claims after dismissing

her federal claims. See Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir. 2001) (setting

forth standard of review; “[a] court may decline to exercise supplemental

jurisdiction over related state-law claims once it has dismissed all claims over

which it has original jurisdiction” (citation and internal quotation marks omitted));

see also 28 U.S.C. § 1367(d) (tolling state statutes of limitations for state claims

dismissed under supplemental jurisdiction statute “while the claim is pending [in

federal court] and for a period of 30 days after it is dismissed unless State law

provides for a longer tolling period”).


                                           3                                     15-15828
      The district court did not abuse its discretion by denying Van Dusen’s

recusal request because Van Dusen did not demonstrate any ground for recusal.

See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth

standard of review and grounds for recusal); see also Liteky v. United States, 510

U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.”).

      We reject as without merit Van Dusen’s contentions that the district court

improperly issued an order to show cause and failed to control its docket by

allowing defendants to file separate motions to dismiss.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          4                                       15-15828